529 S.W.2d 67 (1975)
FIRST NATIONAL BANK OF GRAND PRAIRIE, Texas, Petitioner,
v.
LONE STAR LIFE INSURANCE COMPANY, Respondent.
No. B-5389.
Supreme Court of Texas.
October 15, 1975.
Rehearing Denied November 12, 1975.
*68 Haynes & Boone, Donald C. Templin, Dallas, for petitioner.
Jenkens & Gilchrist, William D. Sims, Jr., Dallas, for respondent.
PER CURIAM
The application of First National Bank of Grand Prairie for writ of error is refused, no reversible error. Tex.Civ.App., 524 S.W.2d 525. In taking such action, we do not approve the holding that Chapter 9 of the Texas Business and Commerce Code controls the right of a bank to assert a set-off against the funds of a depositor. Section 9.104(9) of the Code excludes "any right of set-off" from the application of Chapter 9.